Citation Nr: 1133519	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory condition.  



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to November 1966, and also had subsequent service in the Naval Reserve from January 1967 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal was previously before the Board in April 2010 and December 2010.  It was remanded both times for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the issue on appeal was last before the Board, it was remanded, in part, in order for the AMC/RO to obtain copies of the Veteran's Federal civilian personnel records.  This was in response to the Veteran's August 2005 letter regarding missing medical records from October 1992 to September 1997 which were produced while the Veteran was employed by the Federal government in Japan.  He reported the records included "many visits" to the Navy Medical Center located in Negishi, Japan for treatment of severe congestion, eye irritation and throat problems.  The Veteran indicated he was informed that "NAVOSH Industrial Health Office" in Yokosuka, Japan, may have inadvertently sent the records to the Navy Hospital because the Veteran was a retired Navy Reserve Officer.  The Veteran reported that the records were not at the Yokosuka Naval Hospital.  

In December 2010, VA sent a letter to the National Personnel Records Center requesting all the Veteran's Federal civilian personnel and health treatment records.  Documents were produced in response to this request but they were primarily personnel records with very few health treatment records.  The health records consist of reports of examination but do not include any clinical records.  Based on the Veteran's allegation, it does not appear that all the Veteran's outstanding medical records have been obtained.  There is no indication that VA attempted to obtain the records directly from the Navy Medical Center in Negishi, Japan nor does it appear that the Yokosuka Naval Hospital was contacted in an attempt to obtain the records.  

The Board finds additional attempts to obtain this evidence is warranted.  The Board further notes that the December 2010 remand directed that for any Federal civilian records (as well as any additional records identified by the Veteran) not obtained through VA's efforts to assist the Veteran, VA must provide the Veteran with notice consistent with 38 C.F.R. § 3.159(e).  A review of the claims file demonstrates that the Veteran has not been provided with proper notice regarding the inability of VA to obtain the treatment records dated from October 1992 to September 1997 as identified by the Veteran.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below

In recent correspondence, the Veteran has advanced a new theory of etiology for his claimed respiratory disorders.  He has argued in a June 2011 letter that his exposure to "stack gas" was a possible cause.  Stack gas was defined as the exhaust emissions from older Navy steam powered vessels and the Veteran indicated that this included sulfur dioxide.  He included a study conducted by VA on the effects of sulfur dioxide in a Project SHAD website for reference (www.nap.edu/catalog/11900.html).  The Veteran reported that he was qualified to perform the research as he was a registered Marine Engineer.  He has alleged that he and his men were out in the open on deck performing their duties when they were exposed to the exhaust.  The Veteran has opined that exposure to stack gas was a major contributing factor to his respiratory disorder.  The Board notes the nature and extent of the Veteran's reported exposure to stack gas is unknown but finds it reasonable to believe that the Veteran had some sort of exposure to stack gas as a result of his naval service.  As the issue on appeal is being remanded for the above evidentiary development, the Board finds that the claims file should be returned to the examiner who conducted the most recent VA examination in order to obtain an opinion on the Veteran's latest theory of entitlement to service connection for a respiratory disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain and associate with the claims files the medical records identified by the Veteran as being created between October 1992 and September 1997 (including records from the Navy Medical Center located in Negishi, Japan) while the Veteran was working with the Federal government in Japan.  If such records are not available without authorization, the Veteran should be notified of this requirement and be afforded an opportunity to submit such authorization.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  For any records not obtained through VA's efforts to assist the Veteran, VA must provide the Veteran with notice consistent with 38 C.F.R. § 3.159(e).

3.  Then, the claims files should be forwarded to the same examiner who administered the August 2010 examination to ascertain the nature and etiology of the Veteran's claimed allergic rhinitis and sinusitis.

After reviewing the claims file, the examiner should offer the following opinion:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed allergic rhinitis was caused by his exposure to "stack gas" while on active duty?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed allergic sinusitis was caused by his exposure to "stack gas" while on active duty?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's has or had a respiratory disorder other than rhinitis or sinusitis which was caused by his exposure to "stack gas" while on active duty?

The Veteran's exposure to stack gas should be presumed but the extent of that exposure is unknown.  

All opinions and conclusions expressed must be supported by a complete rationale in the report.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why the requested opinion cannot be provided without resort to speculation.  

4.  If, and only if, the same VA clinician who administered the August 2010 examination is not available (or a different clinician is required), the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of all current respiratory disabilities.  It is imperative that the claims folders be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report all respiratory disabilities found to be present, including allergic rhinitis and sinusitis.  As to each respiratory disability which is diagnosed, the examiner should respond to the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the respiratory disability (including allergic rhinitis and sinusitis, if diagnosed) was manifested during or otherwise caused by the Veteran's active duty service or any incident therein, specifically including his involvement in Project SHAD and his exposure to Bacillus globigii (now considered to be Bacillus subtilis var. niger) and/or his exposure to "stack gas"?

All opinions and conclusions expressed must be supported by a complete rationale in the report.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why the requested opinion cannot be provided without resort to speculation.  

5.  Thereafter, the AMC/RO should read the examination report obtained, and ensure that all requested opinions have been answered.

6.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


